PER CURIAM:
Mary Carter appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2006) complaint without prejudice under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*257sons stated by the district court. Carter v. Cooper, No. 5:10-ct-03133-D (E.D.N.C. Feb. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.